Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cress (10,174,667).
	Cress teaches displacing the flame kernel with the swirled flow of gases such that quenching of the flame kernel is inhibited; igniting the fuel and air within the prechamber by way of the displaced flame kernel; and discharging combustion gases produced from the ignition of the fuel and air from the port for igniting a main combustion charge in an engine (see col. 3 line 32-54, col. 2 line 9-41, col. 6 line 7-47).
	For claim 19 (see col. 6 line 7-47).
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,938,187 in view of Cress 10,174,667).  (10,938,187) teaches the claimed limitations except for an engine.  (10,174,667) teaches a prechamber ignition device for internal combustion engines and method.  Therefore it would have been an obvious matter of intended use to employ the ignition device of (10,938,187) on the engine of (10,174,667) in order to prevent the quenching of the flame kernel in the engine.
Conclusion



	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747